                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

QUINCY DESHAN BUTLER                              §

VS.                                               §              CIVIL ACTION NO. 9:16-CV-210

DIRECTOR, TDCJ-CID                                §

                            MEMORANDUM OPINION AND ORDER

          Petitioner, Quincy Deshan Butler, an inmate confined at the Eastham Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                            Background

          On May 3, 2019, the Magistrate Judge to whom this case was referred, entered a

Supplemental Show Cause Order requiring the Respondent to file a response to petitioner’s amended

petition (docket entry no. 98). On June 12, 2019, Respondent sought an extension of time to file the

supplemental response which was granted on June 18, 2019 (docket entry nos. 102 & 103).

Respondent sought a second extension on July 17, 2019 which was then granted on August 5, 2019

(docket entry no. 106 & 108). On August 12, 2019, Respondent filed a third motion for extension

of time (docket entry no. 109). On that same day, petitioner filed a motion for default judgment

(docket entry no. 110). On August 26, 2019, Respondent filed the Supplemental Response as

ordered (docket entry no. 111). Petitioner also requested an evidentiary hearing and his motion for

default judgment.

                                              Analysis

Default Judgment

          Federal Rule of Civil Procedure 55 authorizes the entry of default against a party whom a

judgment for affirmative relief is sought when such party fails to plead, or otherwise respond, to the

action.
        A default judgment is a discretionary remedy. Effjohn Int’l Cruise Holdings, Inc. v. A & L

Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003). “When an application is made to the court . . . for the

entry of a judgment by default, [the court] is required to exercise [its] ‘sound judicial discretion’ in

determining whether the judgment should be entered. WRIGHT, MILLER & KANE, FEDERAL

PRACTICE AND PROCEDURE § 2685. In making its determination, the court is free to consider

any number of factors that may appear from the record. The entry of judgment by default is a drastic

remedy and should be resorted to only in extreme situations. E.F. Hutton & Co. v. Moffat, 460 F.2d

284, 285 (5th Cir. 1972); see also Effjohn, 346 F.3d at 563 (emphasizing that defaults are not favored

and any doubts should be resolved in favor of the defendant). It is only appropriate where there has
been a clear record of delay or contumacious conduct. Moffat, 460 F.2d at 285.

        As outlined above, Respondent filed two motions for extension of time to file a response

which were granted. Although a third motion for extension of time was filed, the response was

ultimately filed on August 26, 2019. Petitioner was not prejudiced with the delay. Petitioner’s

motions for entry of default judgment should be denied.

Evidentiary Hearing

        In his motion requesting entry of default judgment, petitioner also requested a evidentiary

hearing. Petitioner’s only reason for requesting a hearing is his belief he was not afforded an

opportunity in the state courts and that the state courts “failed to apply clearly established” federal

law.

        A court, however, shall not conduct an evidentiary hearing unless the petitioner failed to

develop a claim in state court, provided that the claim relies on a new rule of constitutional law or

on “a factual predicate that could not have been previously discovered through the exercise of due

diligence” and the facts would “establish by clear and convincing evidence” the petitioner’s actual

innocence. 28 U.S.C. § 2254(e)(2); see also Rules Governing Section 2254 Cases 8(a). Petitioner

has failed to satisfy the statutory requirements. He has not demonstrated the existence of any factual

dispute that warrant a federal evidentiary hearing.


                                                   2
                                        ORDER

      Petitioner’s Motion for Entry of Default Judgment and Motion for Evidentiary Hearing

(docket entry no. 110) are DENIED.

                 So ORDERED and SIGNED February 6, 2020.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                           3
